Citation Nr: 0734497	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-39 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for photo-sensitivity 
to light (photophobia).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
September 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which, in pertinent part, granted service connection 
for migraine headaches and assigned an initial 10 percent 
rating, but denied service connection for photo-sensitivity 
to light.  The rating decision also granted service 
connection for gastroesophageal reflux disease (GERD) with a 
noncompensable rating assigned; denied service connection for 
sleep apnea, and denied service connection for sinus 
allergies.  In the veteran's March 2004 Notice of 
Disagreement (NOD), he specifically appealed these denials of 
service connection and appealed the initial ratings assigned 
for the GERD and the migraine headaches.  

After the RO issued a Statement of the case in August 2004, 
the veteran submitted a VA Form 9, which indicated that the 
veteran wanted to appeal only the issues of entitlement to a 
compensable rating for the service-connected GERD, service 
connection for sleep apnea, and service connection for photo-
sensitivity to light.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in April 2005.  A transcript 
of his testimony is associated with the claims file.  

In a May 2005 rating decision, the initial noncompensable 
rating for the service-connected GERD was increased to 10 
percent, effective on October 1, 2003, the effective date of 
service connection.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).





FINDINGS OF FACT

1.  In correspondence dated June 18, 2005, and prior to the 
promulgation of a decision in the appeal, the veteran 
indicated, via his accredited representative, his request to 
withdraw from appellate status the issue of entitlement to an 
initial rating in excess of 10 percent for the service-
connected GERD. 

2.  In correspondence dated September 6, 2005, and prior to 
the promulgation of a decision in the appeal, the veteran 
indicated, via his accredited representative, his request to 
withdraw from appellate status the issue of entitlement to 
service connection for sleep apnea.  

3.  The veteran has a diagnosis of photo-sensitivity to 
light, which was first incurred during service, and which has 
been medically linked to the service-connected migraine 
headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
initial rating in excess of 10 percent for the service-
connected GERD have been met.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for sleep apnea have been met.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.204 (2007).

3.  Photo-sensitivity to light was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issues of 
entitlement to service connection for sleep apnea, and 
entitlement to an initial rating in excess of 10 percent for 
the service-connected GERD; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to those issues.  Accordingly, the 
Board does not have jurisdiction and the issues of service 
connection for sleep apnea and entitlement to an initial 
rating in excess of 10 percent for the service-connected GERD 
are dismissed.  

II.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for photophobia, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

III.  Service Connection

The veteran seeks service connection for photo-light 
sensitivity, otherwise known as "photophobia."  The veteran 
maintains that he developed a sensitivity to light during 
service in 1985.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the veteran's initial pre-discharge claim for service 
connection, filed at the RO in April 2003, he separately 
listed the issues of migraine headaches and photo-sensitivity 
to light.  

According to an October 2003 VA examination report, the 
veteran reported that he began treatment for migraine 
headaches in 2000.  Current treatment included Imitrex.  The 
veteran also reported an aura associated with the headaches, 
which consisted of photo-sensitivity to light.  The photo-
sensitivity to light occurred prior to his headaches.  The 
examination report also noted that the veteran's photo-
sensitivity was noted in Alaska when he was stationed there, 
and he wore sunglasses when the sun was bright.  He 
experienced photo-sensitivity to light prior to his 
migraines, but the examiner found no real abnormality with 
that, explaining that the condition was found in many of the 
normal population.  The veteran was diagnosed with migraine 
cephalgia, as well as photosensitivity.  The examiner 
believed "[The photosensivity] is not any service-connected 
problem."  The examiner also noted that the veteran wore 
dark glasses in the bright sun and had some photosensitivity 
prior to his migraine headaches.  

In a January 2004 rating decision, the RO granted service 
connection for migraines, and assigned a10 percent rating, 
but service connection for photo-sensitivity to light was 
denied because the RO did not find the condition an actual 
disabling condition.

In his March 2004 NOD, the veteran specifically disagreed 
with the RO's conclusion that his light sensitivity was not a 
disabling condition.  In support of his claim, the veteran 
submitted copies of various service medical records, 
including a May 1990 treatment record showing that the 
veteran developed severe headaches if he is exposed to long 
periods of bright sunlight.  The veteran also submitted a May 
1991 report of a physical profile due to photosensitivity of 
both eyes.  The report indicated that the veteran must wear 
sunglasses when exposed to sunlight, including during 
formation and when playing in the band.  

The veteran also reported that his sensitivity to light began 
in 1985, and his migraine headaches began in 1999, 14 years 
later.  The veteran therefore argued that a separate grant of 
service connection was warranted for the photo-sensitivity to 
light because it preceded the onset of the migraine headaches 
by several years.  

At a VA ocular examination in May 2005, the examiner 
determined that the veteran's photophobia/photosensitivity 
was longstanding, although there was no ocular cause 
identified.  The examiner did note that the veteran's history 
of migraines could be related because people that have a 
history of migraines can be more light-sensitive.  The 
examiner also noted that the veteran's blue eyes (light eye 
color) could also be related to the light sensitivity because 
light irises make some patients more light sensitive.  
Sunglasses and hats were recommended.  

In sum, the medical evidence in this case reveals that the 
veteran developed light sensitivity during service, and he 
asserts that such photophobia is currently disabling.  In 
order to establish service connection there must first be a 
diagnosis of a disease and a disability.  Service connection 
is warranted for a "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .." 38 U.S.C.A. §§ 1110; see 
also 38 C.F.R. § 3.303(a) (service connection means facts 
showing "a particular injury or disease resulting in 
disability [that] was incurred coincident with service. . . 
."); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (absent a disease or injury incurred during 
service, a veteran cannot satisfy the basic VA compensation 
statutes).

Initially, for purposes of this decision and analysis, the 
Board accepts that photophobia is a disability.  Therefore, 
the remaining question is whether the veteran's photophobia 
is due to an in-service disease or injury.

A review of the evidence of record shows that while the 
veteran has been noted to have photophobia, there is still a 
question as to whether the veteran's photophobia is 
associated with the service-connected migraine headaches.  
While the veteran was diagnosed with photophobia while in 
service, the VA evaluations found that there was "no ocular 
condition identified to account for the complaints of 
increased light sensitivity, although it might be related to 
his migraine headaches.  

For service connection to be warranted in this case, 
therefore, the photophobia must be found to come from an in-
service disease or injury.  Absent a correlation between the 
photophobia and a disease or injury in service, such as the 
service-connected migraine headaches, a grant of service 
connection would not be appropriate.  In this case, the 
medical evidence of record tends to show a logical 
relationship between the veteran's migraine headaches and his 
diagnosed condition of photophobia, despite the veteran's 
assertion that the two are not interrelated because the 
photophobia preceded the migraines by more than a decade.  
Nevertheless, the competent medical evidence of record links 
the photophobia to the service-connected migraine headaches, 
thereby permitting a grant of service connection.  

As such, service connection is warranted for photophobia, or 
photo-sensitivity to light, because the medical evidence of 
record suggests that it is related to the service-connected 
migraine headaches, and both the photophobia and the migraine 
headaches are first shown during service.  

Although the veteran was not diagnosed with migraine 
headaches until 2000, long after he reported light-
sensitivity, the veteran's service medical records reflect 
that the veteran did complain of headaches following long 
periods of exposure to bright sunlight.  It is certainly 
possible that the headaches experienced during those times of 
bright sun light exposure were migraine headaches which had 
not yet been diagnosed as such, particularly given the well-
established notion that light sensitivity is often related to 
migraines.  

Although the Board, in granting service connection, agrees 
with the notion that the veteran's photo-sensitivity to light 
is a disabling condition, that does not necessarily mean that 
a grant of service connection will warrant a separate 
compensable rating, given the 10 percent rating currently 
assigned for the service-connected migraine headaches.  In 
other words, the RO will now have to determine whether the 
currently assigned 10 percent rating for migraines subsumes 
any applicable compensable rating for photophobia, 
particularly since the medical evidence suggests that the 
photophobia is related to the migraines, and there is no 
diagnostic code in the rating schedule which is associated 
with a closely analogous disability.  Moreover, it appears 
that the veteran's use of sunglasses essentially eliminates 
the disabling symptom of photophobia.

Importantly, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited 
as such a result would overcompensate the claimant for the 
actual impairment of his earning capacity.   38 C.F.R. § 
4.14.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  


ORDER

Service connection for photo-light sensitivity (photophobia) 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The issue on appeal of service connection for sleep apnea is 
dismissed.  



The issue on appeal of entitlement to an initial rating in 
excess of 10 percent for the service-connected GERD is 
dismissed.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


